           Case 2:18-cv-05623-MMB Document 227 Filed 01/19/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LONTEX CORPORATION,                                                CIVIL ACTION

           v.                                                       NO. 18-5623

 NIKE, INC.                                                         DATE OF NOTICE: January 19, 2021


                                                   NOTICE HEARING

          Please be advised that a VIDEO HEARING on cross-motions for summary judgment

will be held Tuesday, February 2, 2021 at 1:30 p.m., before the Honorable Michael M.

Baylson. A link for the video hearing will be forwarded to counsel and a video test date/time

will be set up by Chambers in the near future.



                                                                       /s/ Lori K. DiSanti
                                                                       ________________________
                                                                       Lori K. DiSanti
                                                                       Deputy Clerk to Judge Baylson
                                                                       267-299-7520

O:\CIVIL 18\18-5623 Lontex Corp v Nike\18cv5623 hrg notice on cross motions summ judg.doc
